Exhibit 10.16 Compensation of Directors Effective January 1, 2010, the board of directors of Gyrodyne Company of America, Inc. approved a change in the structure of directors compensation to a flat annual fee payable monthly.Beginning January 1, 2010, each director is entitled to an annual director fee of $30,000 per year which includes attendance at board meetings and committee meetings.As before, the Chairman of the Board is also entitled to receive a Chairman’s fee of $24,000 per year.Directors will continue to be reimbursed for travel and other expenses related to Company business.
